Citation Nr: 9934498	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for conversion 
reaction, with first and second degree burn scars of the 
right face, right anterior lateral chest, right flank, and 
right elbow, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
postoperative left inguinal hernia.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.  

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a respiratory 
condition, claimed as upper respiratory condition.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for a disability secondary to radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from August 1947 to April 
1950 and from July 1951 to August 1953.  He has also had 
periods of service with the Alabama Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied all of the above claims.  

On July 6, 1999, a hearing was held in Washington, D.C., 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999), 
and a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A conversion reaction is currently manifested by free-
floating anxiety and a limited social life.  

2.  A postoperative left inguinal hernia is currently 
manifested only by a well-healed, non-adherent scar in the 
left lower quadrant in the pelvic area.  

3.  No residuals of a tonsillectomy have been found.  

4.  The RO denied service connection for an upper respiratory 
condition in September 1991.  The veteran was notified of 
this decision and of his appellate rights in February 1992, 
but did not perfect an appeal.

5.  Evidence submitted subsequent to the September 1991 
decision denying service connection for an upper respiratory 
condition, when viewed in the light of all of the evidence of 
record, is cumulative or not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

6.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a disability secondary to radiation exposure 
in July 1995.  The veteran was notified of this decision and 
of his appellate rights, but did not appeal.

7.  Evidence submitted subsequent to the July 1995 decision, 
when viewed in the light of all of the evidence of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for conversion reaction, with first and second 
degree burn scars of the right face, right anterior lateral 
chest, right flank, and right elbow, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9424 (1999).

2.  The schedular criteria for a compensable evaluation for 
postoperative left inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).  

3.  The schedular criteria for a compensable evaluation for 
residuals of a tonsillectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Codes 6599-6820 (1999).  

4.  The September 1991 rating decision denying service 
connection for an upper respiratory condition is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a),3.160(d), 
20.302(a) (1999).

5.  Evidence submitted since the September 1991 rating 
decision for an upper respiratory condition is not new and 
material, and the claim has not been reopened.  38 U.S.C.A. 
§  5108 (West 1991); 38 C.F.R. § 3.156 (1999).

6.  The July 1995 rating decision denying service connection 
for a disability secondary to radiation exposure is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1999).

7.  Evidence submitted since the July 1995 rating decision is 
not new and material and the claim for service connection for 
a disability secondary to radiation exposure has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Regrettably, the veteran's service medical treatment and 
personnel records for his periods of regular service have not 
been located, despite record searches by the National 
Personnel Records Center (NPRC).  It is presumed, therefore, 
that these records may have been destroyed in a fire in 1973 
at the NPRC.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, the 
VA's duty to assist and the Board's duty to provide reasons 
for its findings and conclusions are heightened.  Hayre v. 
West, No. 98-7046, slip op. at 10, (Fed. Cir. Aug. 16, 1999); 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The Board 
must also consider carefully the benefit of the doubt rule.  
See 38 U.S.C.A. §§ 7104(d)(1), 5107(b) (West 1991).  O'Hare 
v. Derwinski, 1 Vet. App. 401, 406 (1991).  

What is available is the veteran's August 1953 separation 
examination.  This document reveals that he underwent a 
tonsillectomy in 1947, with no complications and no sequelae.  
He had a left inguinal hernia repaired in 1948, with no 
recurrence of the hernia.  The repair scar was well-healed, 
non-disabling, with no sequelae. 

In July 1955, the veteran, who was a cook on active duty for 
training with the National Guard, was burned while attempting 
to light a hot water heater in the mess hall when the flame 
blew back and ignited his clothing.  According to the 
accident report, he acquired first and second degree burns on 
his right arm, the right side of his chest and his right 
thigh.  The injury was considered within the line of duty.  
He was hospitalized at the U.S. Army Hospital, Fort 
McClellan, with a diagnosis of second degree burns of the 
right arm and right flank, approximately 20 percent of the 
total body area, and third degree burns of a small portion of 
the medial aspect of the right arm and right flank, 
approximately 5 percent of the body area.  Following 
admission, the veteran was taken to the Operating Room, where 
the burned site was debrided of charred clothing, dirt, and 
dead skin.  In about 48 hours following the burn, a good 
eschar developed over the burned sites.  Following this, his 
postoperative course was satisfactory and required no special 
treatment or medication.  After three weeks, the worst burns, 
those of the right arm and right flank, had completely 
healed.  The veteran was discharged from the hospital to full 
duty, having been found physically fit to perform duty with 
no limitations.  

In September 1980, the veteran had a VA surgical examination.  
The examiner provided a diagnosis of vague scars, right 
anterior lateral chest and flank, right mesial elbow, due to 
second degree burns, healed with no restriction to movement 
of joints; conversion reaction; and right middle lobe 
pulmonary nodule.  Photographs taken on the date of 
examination were associated with the claims file.  A VA 
neuropsychiatric examination report in September 1980 
included a diagnosis of conversion reaction with dysesthesia, 
vague visual symptoms and weaknesses, with minimal 
significant neurological findings.  In an October 1980 
addendum, the surgical examiner noted that his previous 
dictation had been transcribed incompletely.  He noted a 2 x 
2 inch area of stippling in the mesial right elbow at the 
mesial olecranon.  The stippling was well healed, showed no 
breakdown, and caused no restriction of movement of the 
elbow.  There was a nicely-healed area of 5 x 10 inches on 
the right flank, causing no restriction of movement in the 
chest wall or flank.  In the thigh and leg areas bilaterally, 
there were no scars.

A VA outpatient treatment report in January 1981 noted that 
the veteran was status post right thoracotomy November 1980 
for granuloma.  The surgical wound was noted to be healing 
slightly, having improved over the past week.  In March 1981, 
the wound was described as almost healed.  The veteran 
reported having paresthesia involving the right arm, leg, and 
side.  

A note, dated in July 1981, from F. H. Sams, Jr., M.D., a 
private physician, stated that the veteran was having pain 
and anesthesia in areas of his right side as a direct result 
of the severe burns he sustained in July 1955.  

VA special examination in May 1982 noted some pigmentation 
and a slight absence of hair growth on the volar surface of 
the right wrist, over the right deltoid area, and on the 
right forearm.  On the medial surface of the right forearm 
and right arm the skin had a somewhat shiny appearance and 
appeared very slightly thinned out.  On the right side of the 
trunk, the chest, and abdomen, the skin had an almost normal 
appearance.  There were no areas where any skin grafts were 
taken or placed and no burn scars.  The burned residuals 
could best be expressed as covering approximately 15 percent 
of the body surface and were extremely difficult to see.  The 
diagnosis was history of burns, first and second degree, 
healed satisfactorily without grafting, with minimal scarring 
effect. 

A special VA neuropsychiatric examination in May 1982 noted 
the veteran's complaints of pain in his right arm, side, and 
leg; visual problems; weakness; and numbness to pin prick 
over the entire right side of his body, including his right 
arm and right leg.  The examiner noted that the veteran had 
been examined several times by the Neurological Service 
because of the above complaints without any specific 
findings.  Although the veteran gave a history of third 
degree burns, another examiner had stated that they were only 
first and second degree burns.  The diagnosis was residuals 
first and second degree burns; conversion reaction, secondary 
to the burns.  

In February 1983, the veteran filed a claim for sterility, 
which he believed was caused by radiation exposure while 
participating in a nuclear weapons test.  He alleged that he 
had been sent to Hiroshima from November 1947 to April 1950, 
that his clothes were dipped in a chemical, and that he did 
not wear a film badge.  Based on this claim, VA requested the 
United States Air Force to confirm his presence and the 
nature of duties at a nuclear test with the recorded level of 
his radiation exposure.  If no individual exposure record was 
available, a restructured exposure for his unit was to be 
furnished.  

A VA outpatient treatment record, dated in April 1983, 
indicated a history of status post right upper lobe wedge 
resection for a nodule.  The veteran complained of incisional 
pains.  He was assured that this was probably secondary to 
the right thoracotomy and the severance of nerves and 
lymphatics to this area.  The veteran, however, believed that 
the pain was caused by his 1955 burns.  The assessment was 
paresthesias secondary to thoracotomy.  

In July 1983, the Department of the Air Force Occupational 
and Environmental Health Laboratory (AFSC) responded that the 
veteran was not listed for any year or atmospheric nuclear 
test.  It noted that the veteran's military personnel and 
service medical records were destroyed in the July 1973 fire 
at the National Personnel Records Center.  What records could 
be reconstructed indicated that the veteran served with the 
U.S. Army of Occupation in Japan.  Historical evidence cited 
by AFSC indicated that the U.S. occupation ended in the 
Hiroshima area in March 1946 and in the Nagasaki area in July 
1946; therefore, reconstructed dose calculations available do 
not extend beyond those dates.  Any radiation exposure 
received by the veteran during the period claimed, November 
1947 to April 1950, would have been negligible in the cities 
of Hiroshima and Nagasaki had the veteran been assigned there 
and zero elsewhere in Japan.  No evidence could be found that 
the veteran was at Eniwetok Atoll.  There was also no 
evidence that he participated in any atmospheric tests during 
the period he served with the Air Force.  

In January 1984, the RO received morning reports, barely 
legible, which indicate that the veteran was stationed in 
Osaka and Otau, both in Honshu Province, and was hospitalized 
in March 1949 for neuritis and in February 1949 for an 
undiagnosed condition at the 35th Station Hospital in Kyoto, 
also in Honshu.  

At his July 1984 hearing before the RO, the veteran testified 
as to his conversion reaction that he was taking Elavil for 
his nervous condition, that he had difficulty grasping 
anything with his right hand, that he was unable to work in 
his garden, and that his right arm went to sleep.  He also 
stated that he had had a hernia operated on in service and 
later a tumor removed from his lung.  When questioned 
specifically, the veteran stated that he was indeed alleging 
that his right arm, hand, and side problems were all a result 
of the burns he had received in service.  His wife testified 
that exposure to radiation had caused white spots to break 
out on the veteran's body and in his mouth.  

A Board decision in July 1985 found that, as to an increased 
rating for conversion reaction, the psychiatric aspect 
represents the major degree of disability.  The scars were 
seen as asymptomatic and well healed, with not more than mild 
residual disability.  

A service department medical record dated in February 1990 
shows a consultation to determine whether the veteran had 
cervical radiculopathy or psychogenic pain.  The report noted 
that, since 1955, the veteran had a history of almost 
continuous or fluctuating right anterior chest pain, 
radiating to the right shoulder and right upper extremity.  
The impression was chronic right upper extremity "neuralgic" 
pain of questionable etiology.  The examiner did not think he 
had radiculopathy.

In April 1990, the veteran was accorded a VA examination to 
evaluate his conversion reaction.  The veteran reported to 
the examiner that his service-connected condition was 
depression, and that he stayed depressed all the time.  He 
said he was afraid that he would go into paralysis on his 
right side, and he complained of trouble sleeping at night.  
He complained of back pain, numbness, and weakness in his 
right arm.  He denied hallucinations or delusions.  He 
reported that he received nerve blocks once a month but had 
seen a psychiatrist only once in the past.  On examination, 
he was moderately depressed with somewhat blunted affect and 
no thought disorder.  The assessment was dysthymia secondary 
to chronic back pain syndrome and rule out conversion 
reaction with first and second degree burns of the right arm 
by history.

Martin Army Community Hospital treatment records dated in 
March 1991 showed a diagnosis of right lower lobe pneumonia, 
chronic obstructive pulmonary disease, and a history of 
chronic chest pain.

The RO denied entitlement to service connection for an upper 
respiratory condition in September 1991, and the veteran was 
notified of the decision by letter dated February 6, 1992.  
He was given his appellate rights, and he did not disagree 
with that determination

In November 1992, the RO wrote to the veteran, indicating 
that he had recently asked VA to determine whether he was 
eligible for readjudication of a claim of entitlement to 
service connection for residuals of exposure to ionizing 
radiation.  

In December 1992, a dermatologist at Martin Army Community 
Hospital at Fort Benning noted the veteran's complaint of 
actinic "kuatons" on his arms, legs, trunk, genitals, and 
head since 1947.  He stated that he was exposed to radiation 
from 1947-1950 and that he had recently developed a basal 
cell carcinoma on his face.  

A statement by the Chief of Dermatology at Martin Army 
Community Hospital in January 1993 disclosed that he had seen 
the veteran in Dermatology Clinic on three separate 
occasions.  The veteran claimed to have been exposed to 
nuclear radiation during his active duty career 40-50 years 
ago and voiced concerns about frequent pink bumps on his 
body, usually his arms, which he said left scars and black 
marks, and about what he claimed were mouth ulcers.  The 
physician stated that he had seen some of these pink bumps 
and that at later clinic visits they had resolved.  He had 
not seen the claimed mouth ulcers, despite examination of the 
veteran's mouth.  He did point out that the veteran had 
extensive changes over his arms, face, and neck, which are 
commonly seen with chronic damage from sun exposure.  Such 
changes also include thinning of the skin, fragility, 
irregular pigmentation, dryness, rough areas called actinic 
keratoses, and increased risk of skin cancers such as basal 
cell carcinoma and squamous cell carcinomas.  The examiner 
opined that nothing about the number or severity of these 
lesions would make him suspect they were the direct result of 
exposure to nuclear radiation.  He had found evidence of 
chronic sun damaged skin, but no specific evidence of nuclear 
radiation damage to the veteran's skin.  

In January 1993, the veteran was seen at the Georgia 
Dermatology and Skin Cancer Center for alleged radiation 
exposure from November 1947 to April 1950 while stationed 
near Hiroshima.  He complained that his skin itched and 
burned constantly on his stomach, chest, arms, back, face, 
and penis.  He said that he was being treated at Fort Benning 
with an ointment, but this was not helping.  Examination 
under a magnifying light showed sebaceous dermatitis over the 
scalp, posterior ears, mid-chest, and glabella; a monilial 
infection with intertrigo over the meatus and penile shaft; 
actinic keratosis on the left radial hand and third left 
knuckle; and actinic degeneration of the hands and face, with 
history of exposure to radiation.  

In March 1993, his attorney submitted records from Martin 
Army Community Hospital and Georgia Dermatology and Skin 
Cancer Center, as well as a newspaper article on an unrelated 
topic (mustard gas testing).

In February 1994, the veteran submitted a statement headed 
"Radiation Cause."  He listed heart trouble, limpod [sic] 
tumor in the right side in 1981, right-sided stroke in March 
1992,   prostate cancer surgery in 1993, and ENG 
[electronystagmogram] in December 1993.  In February 1994, 
the veteran underwent an examination and pulmonary function 
test at Keesler Air Force Medical Center.  Symptoms included 
a dry cough, with a sensation of sputum, but inability to 
produce it.  The examiner's impressions were chronic 
obstructive pulmonary disease (COPD), under which category 
the examiner noted emphysema and chronic bronchitis.  He also 
diagnosed multifactional cough, under which category were 
placed bronchitis, GERD (gastro-esophageal reflux disease), 
not consistent with post-nasal drip, and no indication for 
PUD (peptic ulcer disease) at this time.

In a May 1994 letter to his congressman, received at the RO 
in July 1994, the veteran indicated that he had been 
diagnosed to have lung cancer in both lungs and that he was 
seeking compensation for that condition as a result of 
exposure to radiation.

In November 1994, a deferred rating decision was done, noting 
that there was no verification that the veteran participated 
in the occupation of Hiroshima or that he participated in 
atmospheric nuclear testing.  In November 1994, the veteran 
was notified that he should submit any evidence of his 
alleged occupation in Hiroshima or participation in nuclear 
testing.  In December 1994, a statement was received from the 
veteran, in which he indicated that arrived in Tokyo in late 
November or in December 1947, and that he served in Osaka, 
Nagoya, Otsu, Mt. Fuji, and Kyoto.  His list of places served 
indicates that he passed through Hiroshima on his return to 
the United States.

In a March 1995 letter to his congressman, the veteran 
alleged exposure to radiation in 1947 while stationed in 
Japan, adding that he had been given diagnoses of skin 
cancers in 1978.  He claimed to have severe itching spells 
from time to time lasting up to one hour and a half, which 
had caused heart problems.  He said that in 1981 he had had a 
lymph node tumor removed from his right side which was caused 
by the radiation and that in 1992 he had undergone prostate 
surgery as a result of the radiation exposure.  

In July 1995, the RO issued a rating decision in which it 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for cancer claimed as secondary to radiation 
exposure.  The rating decision indicates that service 
connection had been previously denied because the veteran did 
not participate in the occupation of Japan between the dates 
of August 6, 1945 to July 1, 1946.  The RO cited evidence 
showing no diagnosis of skin cancer, and noting that Dr. 
Crowe did not find any specific evidence of nuclear radiation 
damage to the skin.  The RO also noted that the veteran's 
service was not at Hiroshima or Nagasaki during the relevant 
period.  The veteran was provided a copy of the rating 
decision and notice of his appeal rights by letter dated in 
August 1995.

In August 1996, the veteran sought to reopen his claim of 
entitlement to service connection for unspecified residuals 
of radiation exposure "causing several serious operations," 
hernia, tonsil troubles, internal scars, and upper 
respiration condition.  The veteran's representative 
presented medical records from Martin Army Community 
Hospital, Fort Benning, Georgia, certified by the medical 
records librarian to consist of inpatient records and Volume 
II of outpatient treatment records.  The records are dated 
from September 1991 to August 1996, and many are duplicates 
of evidence previously submitted.  In a June 1994 treatment 
record, the veteran reported having a hard time breathing 
since the weekend and that he had always had a hard time 
breathing since 1985.  He reported that he had lung cancer 
bilaterally in 1981, with surgery on the right lung.  He also 
reported that he was having trouble speaking since Sunday.  
At the time of his examination, he had no shortness of 
breath, and only complained of difficulty speaking.  On 
examination, the doctor noted the veteran did not appear to 
have difficulty speaking.  The examiner ordered a chest x-
ray, which showed no evidence of the right lobectomy that the 
veteran reported having.  The examiner advised the veteran 
that there did not seem to be a problem with his speech, and 
the veteran stated that he had a problem when he had mucus in 
his throat, but it was fine when he brought the mucus up.  On 
follow-up later that month, the veteran was feeling better, 
reporting less post-nasal drainage and occasional cough.  The 
assessment included questionable lesion in the left lung 
field.  A CAT (computerized axial tomography) scan of the 
lung was done in July 1994.  The study showed post operative 
status with probable coronary bypass status.  There were 
right upper lobe sutures and decreased size of the right 
upper hemithorax with deformity of one of the upper ribs, 
suggestive of right upper thoracotomy status.  Except for a 
probable small (3-4 mm.) granuloma in the right lower lobe 
which showed a calcified center on the CT scan, no other 
significant hilar or mediastinal mass was seen.  There was a 
calcified pleural plaque in the right paraspinal region about 
the mid-dorsal region.  There was no evidence of any 
malignancy seen.  In November 1994, the veteran underwent an 
esophagogastroduodenoscopy for complaints of occasional 
dysphagia and heartburn, with a post-operative diagnosis of 
hiatal hernia and undigested food in the fundus of the 
stomach.

In January 1995, the veteran sought emergency treatment 
because of complaints of difficulty breathing and chest pain 
of two days' duration.  The assessment was stable angina.  On 
follow-up two days later, he complained of difficulty deep 
breathing and excessive post-nasal drainage.  On examination, 
there was nasal congestion.  Lungs were clear to auscultation 
in all fields.  There was tenderness to palpation over the 
costochondral junction in the right lower rib area.  Chest x-
ray taken on his previous emergency room treatment was within 
normal limits.  The assessment was costochondritis, right 
lower rib cage and seasonal rhinitis.  A CT scan was 
subsequently done.  The impressions included old 
granulomatous disease; and scarring versus infiltrate in the 
anterior segments of the right lower lobe and left lower 
lobe, new findings not present on the prior CT scan.  

On follow-up in February 1995, the veteran's lungs were clear 
to auscultation, and his productive cough had resolved.  In 
March 1995, his lungs were clear to auscultation.  
Assessments included status post right lobectomy; status post 
lung cancer by history; chronic bronchitis; and COPD.

In June 1995, the veteran was seen with complaints of 
tenderness in the right upper quadrant.  On examination, 
there was a firm nodularity in the right upper quadrant that 
was tender, assessed as a ventral hernia.  A CT scan of the 
abdomen was ordered.  It showed two tiny cortical cysts of 
the left kidney and was otherwise unremarkable.  In September 
1995, the veteran underwent a surgical evaluation for the 
right upper quadrant mass.  On examination, there was a small 
incisional hernia at the bottom of the coronary artery bypass 
graft, assessed as possible neuroma. 

In July 1995, the veteran was seen in the urology clinic.  A 
left inguinal hernia was provisionally diagnosed, and he was 
referred to surgery.  In August 1996, the veteran was 
evaluated in surgery.  The examiner noted that there was a 
questionable, asymptomatic mass appreciated by the patient.  
The examination was negative for left or right inguinal 
hernia.  The assessment was no hernia on exam.

The RO denied the veteran's claims to reopen and for 
increased ratings in a September 1996 rating decision, and 
the veteran appealed.

The most recent VA examinations include one for scars in 
August 1997.  Despite extensive treatment for these burns in 
1955, the veteran still complained of hurting in the burn 
areas.  The examiner stated that, although he had examined 
the veteran's skin from his face to his toes, he was able 
only to discern perhaps three small scars, approximately 
dime-shaped in the right lateral chest wall.  When informed 
of this, the veteran became very upset, repeating that his 
entire body had been scalded and burned.  Despite this 
reaction, the examiner was still unable to identify any burn 
scars.  The Board was referred to a series of color slides of 
the entire skin area proclaimed to be burned.  The diagnosis 
was status post burns approximately in 1955, with no 
significance to these burns seen on clinical examination.  

A VA mental disorders examination report, also in August 
1997, noted a long and vast history of serious medical 
problems.  Subjective complaints consisted primarily of 
generalized anxiety, mostly due to chronic medical problems.  
The veteran wore a TENS unit on his right side for nerve 
problems.  Upon objective examination, he was found to be in 
good reality contact and mentally clear and alert with 
basically an intact memory for recent and remote events.  
There was no evidence of psychosis, hallucinations, or 
delusions.  His mood showed no depression, although he did 
have a mild to moderate degree of free-floating anxiety.  
Speech patterns were relevant and coherent.  Motor speed was 
slow, and he walked with a cane due to the aforementioned 
medical problems.  He did not drive, depending on his wife 
for transportation.  He could accomplish most of his 
activities of daily living, but had a rather limited social 
life.  The Axis I diagnosis was conversion disorder.  The 
Axis V, Global Assessment of Functioning (GAF), was currently 
45.  

An August 1997 VA examination of the gastrointestinal system 
noted a history of the development of a left side inguinal 
hernia during service in Japan secondary to heavy lifting, 
with surgical repair.  The veteran stated that he had had no 
repeat surgery for the hernia.  He presently complained of 
pain in the left inguinal area secondary to surgery.  
Physical examination revealed a scar present in the left 
lower quadrant in the pelvic area from previous inguinal 
hernia surgical repair.  The scar was well healed and non-
adherent, with no signs of infection, abscess, or keloid 
formation.  Examination of the left inguinal area showed no 
reoccurrence of the hernia.  The diagnosis was status post 
left inguinal hernia repaired in 1948 without recurrence.

During his hearing before the undersigned Member of the Board 
in July 1999, the veteran testified that he had fallen the 
month before, developing a blood clot in his left leg.  He 
believed that the clot was related to his hernia and that his 
hernia had been reinjured when he saw his doctor.  He said 
that in 1981 he had had a lymph node tumor removed from his 
right lung.  As to his upper respiratory condition, he 
reported being on homebound oxygen.  He was not presently 
under treatment for conversion reaction, but he said it 
should have a higher evaluation than 30 percent because he 
was "living on borrowed time."  He said he reached that 
conclusion because his doctor had told him he could not have 
an operation for a hernia.  Pertaining to residuals of his 
burns, he said he nearly died in July 1955 and that the 
condition was so serious that his parents were told he was 
dead.  He claimed that his scars itched all the time and 
water sometimes ran out of them and that he will go blind 
because of this.  Regarding his tonsillectomy, he said that 
"they run a line down his throat" so he could breathe. As to 
his radiation claim, he testified that both arms broke out in 
a rash and there was nothing the dermatologist could do 
except provide him with an ointment. 

II.  Legal Analysis

A.  Increased Evaluation for Conversion Reaction

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his conversion reaction is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

VA has a duty to assist in the development of claims that are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the veteran has been accorded VA examinations, his 
medical records have been associated with the claims file, 
and he has been accorded a hearing.  Sufficient evidence is 
of record to decide this claim, and the Board finds that no 
further development is necessary.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996.  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, the revised 
regulations may not be applied prior to their effective date, 
unless retroactivity is specifically provided for by the 
Secretary.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998); 
citing Allin v. Brown, 6 Vet. App. 207, 211 (1994).

The RO has evaluated this disability under both the old and 
new regulations, with notice to the veteran as to the new 
regulations.  

Under 38 C.F.R. § 4.126, when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the more disabling aspect of 
the condition.  The veteran has been evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9402, the former 
regulation and 38 C.F.R. § 4.130, Diagnostic Code 9424, the 
revised regulation.  These codes are based upon the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM IV), and require the application of the 
general rating formula for mental disorders.  

As to the reported symptomatology regarding residuals of 
burns in 1955, there is no evidence that these burns had been 
of such severity as to require skin grafts, nor is there any 
clear evidence that the veteran retains any scars resulting 
from this injury.  Examiners throughout the years have been 
unable to find any physical symptoms which can be attributed 
to these burns and no more than vague traces of scars 
possibly related to the burns.  The most recent VA examiner 
found virtually no signs that the veteran had ever been 
burned.  Additionally, the Board has most carefully and 
conscientiously examined the photographs taken in September 
1980 and the slides submitted in August 1997, but was unable 
to discern any marks on the veteran's body which looked like 
burn scars, although some small linear scars in several areas 
and a linear surgical scar in the center of the chest were 
noted.  Therefore, assigning a rating for conversion disorder 
as the predominant feature of the disability is appropriate.

The veteran's conversion reaction was initially evaluated 
under the old criteria pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9402.  To warrant a 100 percent evaluation 
under the old criteria, the attitudes of all contacts except 
the most intimate are to be so adversely affected as to 
result in virtual isolation in the community.  There are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran is demonstrably unable to 
obtain or retain employment.  A 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, with the psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is warranted when the ability to maintain effective or 
favorable relationships with people is considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is warranted when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating is warranted for 
symptoms less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  These are noncompensable.  

A 30 percent evaluation under the above code requires 
"definite" impairment.  In Hood v. Brown, 4 Vet. App. 
301 (1993), the United States Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims) stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms in the rating criteria 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  

Under the new Code, the veteran has been evaluated under 38 
C.F.R. § 4.130, Code 9424.  For a veteran to be granted a 100 
percent evaluation, the evidence must show total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

For a 70 percent disability rating, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships. 
 
A 50 percent disability requires that there be occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   

A 30 percent rating requires that there be occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  

A 10 percent rating requires that there be occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during period of significant stress, or: symptoms 
controlled by continuous medication.  A mental condition 
which has been formally diagnosed, but with symptoms not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication is 
noncompensable.  

In reviewing the veteran's psychiatric symptoms under the old 
criteria, the only signs and symptoms of a mental disorder 
found on recent examination consisted of a mild to moderate 
degree of free-floating anxiety, considered by the examiner 
to be due to chronic medical problems, and a rather limited 
social life.  Although a GAF of 45 pursuant to DSM IV may 
indicate serious symptoms or some impairment in reality 
testing, such an assessment is not substantiated by the 
results found on the examination.  It must be concluded, 
however, that the veteran's claim that he retains serious 
burn residuals more than 44 years subsequent to the burn 
injury without any objective evidence to confirm his belief, 
despite numerous examinations throughout the years, is 
remarkable.  

As best as can be determined, the veteran appears to have 
impairment in social relationships.  It is not possible to 
determine how his symptoms interfere with his ability to 
work, as his very severe physical disabilities have precluded 
his working for many years.  Although the veteran claims that 
his psychiatric disorder has become worse, the Board finds 
that symptoms attributable to his conversion reaction 
continue much as previously reported and that the pertinent 
symptomatology, primarily the veteran's somatic 
preoccupations and anxiety, are not productive of a greater 
degree of social and industrial impairment than contemplated 
for a 30 percent rating.  Under the prior criteria, then, 
there is no evidence to support a determination that the 
veteran's impairment from his conversion disorder is more 
than moderately large in degree, which would be required to 
warrant a higher evaluation.  The veteran's contention, 
stated at his hearing, that he should have a higher 
evaluation because he is unable to have surgery because he 
has a blood clot in his leg, does not provide support for a 
higher evaluation for his conversion disorder.  

In reviewing the veteran's symptoms under the revised 
criteria, the Board finds that he does not exhibit any of the 
symptomatology listed as requirements of a 50 percent 
evaluation.  In terms of a 30 percent evaluation, he 
currently reveals only a free-floating anxiety.  It is 
acknowledged that the symptomatology as expressed under the 
new criteria is not really pertinent to the veteran's 
disorder and that he cannot work because of physical 
limitations.  Therefore, special emphasis is placed on 
possible impairment in general living caused by his 
conversion reaction.  He stated during his Board hearing that 
he was not being treated for this disorder.  There is no 
significant evidence that his reported symptoms of pain and 
skin rash, aside from his other disabilities, cause him 
mental anguish.  Accordingly, the Board finds that his 
conversion reaction merits no more than a 30 percent 
evaluation under the new criteria.  Neither the old nor the 
revised criteria is more beneficial to the veteran in this 
case.

The preponderance of the evidence is against a higher 
evaluation than 30 percent for service connected conversion 
reaction.

B. Compensable Evaluation for Postoperative Left Inguinal 
Hernia

The veteran is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7338, pertaining to inguinal hernia.  If the 
hernia is large, postoperative, recurrent, not well supported 
under ordinary conditions, and not readily reducible, when 
considered inoperable, a 60 percent evaluation is warranted.  
If the hernia is small, postoperative, recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible a 30 percent evaluation is warranted.  When 
postoperative, recurrent, readily reducible, and well 
supported by truss or belt, 10 percent is warranted.  A 
remediable but not operated hernia is noncompensable, as is 
one which is a small and reducible hernia or without true 
hernia protrusion. 

The veteran's left inguinal hernia was repaired in 1948, with 
no recurrences.  Voluminous medical records since that time 
have included only one provisional assessment of left 
inguinal hernia, in July 1996, and that diagnosis was not 
borne out on surgical evaluation.  The examiner noted that 
the mass appreciated by the patient was not there.  Moreover, 
recent VA examination in August 1997 showed no recurrence of 
the hernia and no problems with scar tissue.  The veteran 
testified that he has had a recurrence of the hernia.  
However, there is no medical evidence to support his 
contention.  There is medical evidence of a hiatal hernia, 
and of a possible ventral hernia (not shown on the CT scan 
ordered to assess the problem), but the medical evidence does 
not show the condition for which service connection has been 
established, the post-operative left inguinal hernia.  Under 
these circumstances, the only conclusion that can be made is 
that the veteran currently does not have recurrence of this 
hernia.  Without medically ascertainable signs or symptoms of 
a disability, the preponderance of the evidence is against a 
higher evaluation.  

C.  Compensable Evaluation for Residuals of a Tonsillectomy

The veteran has been evaluated for residuals of a 
tonsillectomy under 38 C.F.R. § 4.97, Diagnostic Codes 6599 
and by analogy to Code 6820, which currently provides that 
neoplasms, benign, in any specified part of the respiratory 
system are evaluated using an appropriate respiratory 
analogy.  

Although the rating codes for the respiratory system have 
been extensively revised and, pursuant to Karnas (above), the 
veteran must be evaluated under the code most favorable to 
him, Diagnostic Code 6820, based on interference with 
respiration, has not been changed.  Accordingly, the Board 
finds that the veteran can be rated fairly under this code.  

The RO has evaluated the veteran's residuals of tonsillectomy 
by analogy to Diagnostic Code 6516, chronic laryngitis.  
These criteria provide for a 10 percent evaluation for 
hoarseness, with inflammation of the cords or mucous 
membrane.  A 30 percent evaluation requires hoarseness, with 
thickening or nodules or cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy. 

The veteran's August 1953 separation examination reveals that 
he underwent a tonsillectomy in 1947, with no complications 
and no sequelae.  Medical evidence discloses no chronic 
disability related to the veteran's throat.  In February 
1991, the veteran had an esophageal ulcer for three days, 
which apparently resolved after an esophagogastro-
duodenoscopy (EGD).  There is no medical evidence of chronic 
hoarseness or inflammation or thickening of the cords or 
mucous membrane.  He alleges that he has had to have his 
throat opened at the medical center at Fort Benning.  It may 
be that he is referring to the EGD done in 1991 or in 1994, 
but those procedures were not shown to be related to any 
respiratory condition.  There is no medical evidence to show 
that such treatment might have been a residual of a 
tonsillectomy in 1947.  There is simply no evidence, either 
historical or symptomatic, of any chronic throat disability 
related to his tonsillectomy.  In the absence of disabling 
residuals, there is no reasonable basis for granting a 
compensable rating, and the preponderance of the evidence is 
against a compensable evaluation.  

D.  New and Material Evidence -- Entitlement to Service 
Connection for a Respiratory Condition

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

The RO denied entitlement to service connection for an upper 
respiratory condition in September 1991, and the veteran was 
notified of the decision by letter dated February 6, 1992.  
He was given his appellate rights, and he did not disagree 
with that determination.  Accordingly, the denial of service 
connection for an upper respiratory condition is final.

In August 1996, the veteran submitted a statement indicating 
a desire to reopen his claim of entitlement to service 
connection for an upper respiratory condition.  Evidence 
submitted in connection with his claim shows no diagnosis of 
a chronic upper respiratory condition, but evidence has been 
submitted showing COPD, emphysema, and bronchitis.  The 
veteran is, of course, already service-connected for the 
residuals of a tonsillectomy, which is an upper respiratory 
condition.  The question then, is whether the claim for what 
are essentially lung disorders, rather than upper respiratory 
conditions, is the same claim previously pursued by the 
veteran.  Service department records showing diagnoses of 
lung conditions were of record when the RO previously 
adjudicated the veteran's claim for an upper respiratory 
condition, and it is clear that the RO considered those 
conditions to be encompassed within the veteran's claim for 
an upper respiratory condition.  The Board concludes that, to 
construe the veteran's previous and current claims for upper 
respiratory conditions as separate and distinct from a claim 
for lung conditions would be to ascribe to him a level of 
medical sophistication that is unreasonable to expect of a 
lay person.  It seems clear that his claim for upper 
respiratory condition encompasses any respiratory condition.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) 
(regardless of the nomenclature and varied etiology 
attributed to a disability, a lung condition, by any name, 
remains the same and is "inextricably intertwined" with a 
previous claim for entitlement to service connection for a 
lung disorder).  Therefore, regardless of the diagnosis for 
the appellant's respiratory condition, his current claim is 
subject to the rules and regulations regarding finality of a 
prior decision.  

The appellant did not appeal the September 1991 decision; 
therefore, it is final.  38 U.S.C.A. § 7105 (West 1991).

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156, 
20.1100, 20.1103 (1999).  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

In the statement of the case provided to the veteran, he was 
informed of the incorrect standard for determining whether 
new and material evidence had been presented.  In short, he 
was told that the new evidence must create a "reasonable 
possibility" of a change in the outcome of the claim.  This 
standard was held to be invalid in the case of Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  In that case, the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

Although the RO cited and relied on the now-invalid standard, 
no prejudice to the veteran results from the Board's 
consideration of his claim under the correct standard.  The 
veteran was informed of the correct regulatory provisions in 
the statement of the case.  Furthermore, consideration of his 
claim under the regulatory criteria presents a lower hurdle 
to reopen a claim that did the formerly-applied criteria.  
The Board finds no prejudice to the veteran in considering 
his claim under the correct standard.

The September 1991 denial of an upper respiratory condition 
indicated that the veteran had not submitted evidence of 
treatment for such a condition.  He has still not submitted 
any evidence of treatment for or diagnosis of a chronic upper 
respiratory condition.  He was treated for post-nasal drip in 
June 1994 and for nasal congestion, diagnosed as seasonal 
rhinitis in January 1995, but there is no evidence that 
either condition was chronic.  Evidence previously of record 
did show diagnoses of right lower lobe pneumonia and chronic 
obstructive pulmonary disease (COPD) in March 1991.  Also, 
prior records report that he had undergone a thoracotomy in 
November 1980 for what was variously described as a nodule or 
granuloma, with no medical evidence of a pulmonary or 
respiratory disability following that operation.  

Evidence submitted after the September 1991 decision consists 
of primarily service department treatment records which show 
diagnoses of COPD, chronic bronchitis, emphysema, with 
numerous CT scan and x-ray reports, and the veteran's 
statement at his Board hearing that he was on homebound 
oxygen.  The pulmonary examination in February 1994 yielded 
diagnoses of COPD (emphysema and chronic bronchitis).  It 
indicated that post-nasal drip (an upper respiratory 
condition) was not consistent with his symptomatology.

This evidence is merely cumulative.  It shows the veteran 
still has a diagnosis shown of record prior to the September 
1991 denial.  Even though these specific treatment records 
did not exist at the time of the prior denial, and could be 
considered new in that sense, they merely show that the 
veteran still had a disorder in 1994 that he had in 1991.  
Even if considered new, then, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  To the extent that it addresses an 
upper respiratory condition, it finds that his symptoms are 
not consistent with upper respiratory symptomatology, which 
is new evidence, but which is not so significant that it must 
be considered to fairly decide the merits of the appellant's 
claim.

To the extent that the veteran's treatment records show his 
report of a diagnosis of lung cancer, such diagnosis is not 
of record other than by his report of history.  His examiners 
have occasionally noted this diagnosis by history, but 
without any medical record to support the diagnosis, this 
cannot be said to constitute new and material evidence to the 
veteran's claim.

The appellant has a current pulmonary disorder, shown at the 
time of the previous final denial.  He has not presented new 
and material evidence that would permit the final claim to be 
reopened, and his claim must be denied.

E.  New and Material Evidence -- Service Connection for 
Disability Secondary to Radiation Exposure

The veteran first filed a claim for residuals of exposure to 
radiation in February 1983.  The Board is unable to locate a 
denial of this claim in the veteran's file.  In November 
1992, the veteran was found by VA to be eligible to have his 
claim readjudicated by VA pursuant to conditions imposed by a 
1991 legal determination.  Accordingly, he resubmitted his 
claim in March 1993.  Based on the evidence previously in the 
claims file and on newly-submitted evidence, the RO denied 
the claim in July 1995, with notice to the veteran in August 
1995.  The veteran did not appeal.  The July 1995 decision, 
then, is the last final decision.  38 U.S.C.A. § 7105(b) and 
(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

Evidence reviewed by the RO for its July 1995 decision 
included the veteran's February 1983 statement; the July 1983 
letter from AFSC; morning reports from the veteran's unit, 
received in January 1984; the veteran's testimony at his RO 
hearing in July 1984; the January 1993 examination by the 
Georgia Dermatology and Skin Cancer Center; the January 1993 
statement by a service department chief of dermatology; and a 
March 1995 letter from the veteran to his congressman.  The 
veteran himself has variously requested that service 
connection based on radiation exposure be established for 
lung cancer, skin cancer, a tumor of the right side, prostate 
cancer, stroke, heart trouble, ENG, and "serious 
operations."

The veteran has submitted no additional evidence since the 
July 1995 denial of this claim other than his statement at 
his Board hearing that exposure to radiation had caused a 
rash which could not be cured.  This evidence, while new, is 
merely cumulative of evidence previously submitted and is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, since the evidence is insufficient to reopen the 
claim, it must be denied.  


ORDER

An evaluation in excess of 30 percent for conversion 
reaction, with first and second degree burn scars of the 
right face, right anterior lateral chest, right flank, and 
right elbow, is denied.  

A compensable evaluation for a postoperative left inguinal 
hernia is denied.  

A compensable evaluation for residuals of a tonsillectomy is 
denied.

New and material evidence not having been submitted to reopen 
the claim for a respiratory condition, claimed as upper 
respiratory condition, the claim is not reopened, and the 
appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for a disability secondary to radiation exposure, 
the claim is not reopened and the appeal is denied.



		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

 

